PER CURIAM.
This is an appeal from a post judgment final order in a dissolution of marriage matter.
One point on appeal merits our attention: WHETHER THE COURT ERRED IN DENYING THE WIFE REIMBURSEMENT FOR EXPENSES FOR PSYCHOLOGICAL CARE FOR THE CHILDREN WHEN THE PROPERTY SETTLEMENT AGREEMENT IS SILENT AS TO PSYCHOLOGICAL CARE.
Subsequent to trial this court issued an opinion in Sulman v. Sulman, 510 So.2d 908 (Fla. 4th DCA 1987). It was there determined that responsibility for a child’s medical expenses includes expenses related to psychological care. Accordingly, we are of the opinion that the trial court erred in denying the wife reimbursement for expenses for psychological care for the children.
Finally, we are of the opinion that the remaining points on appeal lack merit.
AFFIRMED IN PART; REVERSED IN PART; REMANDED FOR FURTHER PROCEEDINGS CONSISTENT HEREWITH.
HERSEY, C.J., and DELL and WALDEN, JJ., concur.